Citation Nr: 1419808	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Original jurisdiction now resides at the RO in Boise, Idaho.

The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A copy of the transcript has been associated with the record.

The Board remanded the Veteran's bilateral hearing loss and tinnitus claims in March and July 2013 for additional evidentiary development. The Appeals Management Center (AMC) subsequently readjudicated the Veteran's service-connection claims in May and December 2013 supplemental statements of the case (SSOC), and returned the Veteran's claims folder to the Board for further appellate review.

A review of the Veteran's claims folder documents a November 2013 rating decision that denied the Veteran's claim of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.  In a December 2013 statement, the Veteran indicated his disagreement with this decision.  A statement of the case (SOC) pertaining to this claim has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's bilateral hearing loss disability and tinnitus claims in July 2013 for the Veteran to undergo a VA examination by an otolaryngologist in order to determine whether there is clear and unmistakable evidence that the Veteran's diagnosed bilateral otosclerosis preexisted military service and, if it did, whether there is clear and unmistakable evidence that the otosclerosis was not aggravated by service or is otherwise related to the Veteran's military service on a direct basis.  

The Veteran was afforded a VA examination in October 2013.  The Board initially notes that the examination was conducted by an audiologist and not an otolaryngologist as specifically instructed in the July 2013 Board remand.  After review of the claims folder and examination of the Veteran, the VA examiner concluded in a December 2013 addendum that the Veteran's otosclerosis did not clearly and unmistakably preexist service, and he could not opine as to the onset of the otosclerosis without resort to speculation.   Crucially, however, the United States Court of Appeals for Veterans Claims (Court) has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).   In light of the foregoing, the Board finds that another remand for a VA medical nexus opinion is required for compliance with the July 2013 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

With regard to the Veteran's claim of entitlement to service connection for tinnitus, as discussed in the previous Board remands, the competent and probative evidence of record indicates that the Veteran's tinnitus is related to his bilateral hearing loss disability.  See, e.g., the October 2009 and May 2013 VA medical opinions.  As such, the Board finds that the claim of entitlement to service connection for tinnitus is inextricably intertwined with the claim of entitlement to service connection for a bilateral hearing loss disability.  In other words, development of the Veteran's bilateral hearing loss disability claim may impact his tinnitus claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Finally, as was described in the Introduction above, in November 2013 the RO denied the Veteran's claim of entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.  The Veteran has since indicated disagreement with that rating decision.  See the Veteran's NOD dated December 2013.  

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination by an otolaryngologist to determine the nature and etiology of his bilateral hearing loss disability, to include otosclerosis or any other ear disease.  If such a specialist is unavailable, the reason for the unavailability must be documented in the claims file, and an opinion must be sought from an appropriate physician. The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:
	
a. Identify whether the Veteran currently suffers from otosclerosis of the right and/or left ear or any other ear disease.

b. If the Veteran currently suffers from otosclerosis of the right and/or left ear or any other ear disease, provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had otosclerosis of the right and/or left ear or any other ear disease prior to his entry onto active duty.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.

c. If the VA examiner determines that the Veteran has otosclerosis of the right and/or left ear or any other ear disease that pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder, to include in-service acoustic trauma and the May 1981 service treatment records noting a diagnosis of "rule out otosclerosis" and "rule out otitis media."  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The term "clear and unmistakable" means undebatable.  

d. If the examiner determines that the Veteran's otosclerosis of the right and/or left ear or any other ear disease did not pre-exist military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service acoustic trauma and May 1981 diagnosis of "rule out otosclerosis" and "rule out otitis media."

Note: The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should indicate in his/her report whether or not the claims file was reviewed.  The reasons behind all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's bilateral hearing loss disability and tinnitus claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

3. Issue a SOC pertaining to the issue of entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the thoracolumbar spine.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, that issue must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

